JOHNSTONE, Justice
(concurring in the rationale in part and concurring in the judgment).
I concur in the holding that the nonsig-natory plaintiffs, like the signatory plaintiffs, are bound by the arbitration agreements with SCI-Alabama and that the nonsignatory defendant SCI is not entitled to the protection of those arbitration agreements. I also concur in the judgment. I adhere to the views expressed in my special writing in Service Corp. International & SCI Alabama Funeral Services, Inc. v. Fulmer, 883 So.2d 621, 637 (Ala.2003) (Johnstone, J., concurring in the rationale in part and concurring in the judgment).